Citation Nr: 1707111	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-40 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for arthritis of the hands and feet.

2. Whether new and material evidence has been received to reopen a claim of service connection for epididymitis.

3. Whether new and material evidence has been received to reopen a claim of service connection for Eustachian tube dysfunction.

4. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

5. Entitlement to an effective date earlier than July 22, 2005, for the award of a total disability rating for a cognitive disorder, to include whether there was clear and unmistakable error (CUE) in an October 2007 rating decision.

6. Entitlement to an effective date earlier than July 22, 2005, for the award of special monthly compensation (SMC) based on housebound criteria.


REPRESENTATION

Appellant represented by:	Michael Malone, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to December 1974, from May 1979 to February 1992, and from March 1992 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005, October 2007, August 2008, and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The issues on appeal were remanded by the Board in January 2012 and again in May 2015.

The issue of entitlement to an effective date earlier than May 13, 2015, for the award of a 50 percent evaluation for headaches, to include whether there was clear and unmistakable error (CUE) in an September 2016 rating decision, has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than July 22, 2005, for the award of special monthly compensation (SMC) based on housebound criteria is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence of record does not demonstrate that it was factually ascertainable that an increase in disability occurred in the one year prior to July 22, 2005, so that the Veteran became entitled to a 100 percent disability rating for his cognitive disorder.

2. The October 2007 rating decision was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.

3. The claim for service connection for tinnitus was previously denied in an April 1994 rating decision, the Veteran did not appeal the decision.

4. The evidence submitted subsequent to the April 1994 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for tinnitus.

5. The claim for service connection for arthritis of the hands and feet was previously denied in an April 1994 rating decision, the Veteran did not appeal the decision.

6. The evidence submitted subsequent to the April 1994 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for arthritis of the hands and feet.

7. The claim for service connection for Eustachian tube dysfunction was previously denied in an April 1994 rating decision, the Veteran did not appeal the decision.

8. The evidence submitted subsequent to the April 1994 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for Eustachian tube dysfunction.

9. The claim for service connection for epididymitis was previously denied in a December 1997 Board decision, the Veteran did not appeal the decision.

10. The evidence submitted subsequent to the December 1997 Board decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for epididymitis.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than July 22, 2005, for the award of a 100 percent rating for cognitive disorder have not been met. 38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2. The October 2007 rating decision, which provided a 100 percent disability rating for the Veteran's cognitive disorder, effective July 22, 2005, did not contain CUE. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(2016).

3. The unappealed April 1994 rating decision which denied service connection for tinnitus is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2016).

4. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for tinnitus, is not reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

5. The unappealed April 1994 rating decision which denied service connection for arthritis of the hands and feet is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2016).

6. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for arthritis of the hands and feet, is not reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

7. The unappealed April 1994 rating decision which denied service connection for Eustachian tube dysfunction is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2016).

8. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for Eustachian tube dysfunction, is not reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).

9. The unappealed December 1997 Board decision which denied service connection for epididymitis is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.104(a), 20.302, 20.1103 (2016).

10. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for epididymitis, is not reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Entitlement to an effective date earlier than July 22, 2005, for the award of a total disability rating for a cognitive disorder, to include whether there was clear and unmistakable error (CUE) in an October 2007 rating decision.

Legal Criteria

Effective dates

Generally, the effective date of an evaluation and award of compensation is based on when the claim for an increased rating is received by VA or the date the entitlement arose, whichever is later. 38 C.F.R. § 3.400. However, a Veteran may receive an earlier effective date than the date if the ascertainable facts reflect that an increase in disability occurred earlier than the claim and within one year from the date of receipt of the claim. 38 C.F.R. § 3.400 (o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.


Rating Cognitive Disorder

The Veteran's cognitive disorder has been evaluated as 70 percent disabling prior to July 22, 2005, and as 100 percent thereafter, under 38 C.F.R. § 4.124a, DC 9327.

Diagnostic Code 9327, in effect prior to August 4, 2014, applies to an organic mental disorder, other (including personality change due to a general medical condition). As of August 4, 2014, Diagnostic Code 9327 was replaced by Diagnostic Code 9310, for unspecified neurocognitive disorder. Both are rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to DSM-V. See 38 C.F.R. § 4.125(a). Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Analysis

In the instant case, on October 7, 1993, the Veteran filed VA Form 21-526, Veteran's Application for Compensation and Pension, and VA Form 21-4138, Statement in Support of Claim. On those forms, he asserted claims of entitlement to service connection for multiple disabilities, including memory dysfunction. 

A decision of the Board in December 1997 denied the Veteran's claim of entitlement to service connection for a disorder characterized by memory dysfunction. In that decision, the Board found that service connection could not be granted for memory dysfunction on either a primary or secondary basis because it was the result of alcohol abuse. However, a decision of the Board in January 2000 determined that the Board's decision in December 1997 denying service connection for a disorder characterized by memory dysfunction involved clear and unmistakable error. A rating decision in February 2000 implemented the Board's decision and granted service connection for mental dysfunction secondary to alcohol abuse and assigned a non-compensable evaluation effective October 1, 1993. 

In correspondence to the RO dated April 27, 2000, the Veteran asserted that he should be awarded compensation for a short-term verbal memory deficit. A rating decision in August 2000 increased the evaluation of memory dysfunction secondary to alcohol abuse to 30 percent, effective October 1, 1993. 

In September 2000, the Veteran was afforded a VA neuropsychological evaluation, which included psychological testing. The examiner reported the following: test findings continued to indicate a mild to moderate deficit in certain verbal processing abilities; the Veteran's poor verbal memory was probably secondary to slow verbal processing rather than a primary memory deficit; the origin of his processing problems continued to be unclear but it was more likely to be organic than functional; and neither his previous alcohol abuse nor his reported sleep difficulties were likely causes of the pattern of results. 

In January 2001, a consulting clinical psychologist reported to the Michigan Disability Determination Service reflected that he had reviewed the Veteran's VA neuropsychologist's report which alluded to cognitive processing problems which are probably organic, but whose origin is unclear. In noting organic, the VA neuropsychologist seemed to imply that the Veteran's problems were not caused by psychological concerns or disorders. The clinical psychologist interpreted this to mean that the Veteran's processing problems were native to his brain makeup rather than to mean that they were attributable to specific incursion or pathology. The VA neuropsychologist's report of findings suggested that the Veteran had some lower than average processing abilities but drew far short of attributing them to a specific brain disorder and could not confidently attribute the Veteran's personality dysfunction to brain injury. The consulting clinical psychologist reported an Axis I diagnosis of rule out schizoaffective disorder, bipolar type, and an Axis II diagnosis of schizotypal personality disorder. 

The Veteran was afforded a VA psychiatric examination in January 2001. The mental status examination reflects the Veteran as cooperative, talkative, with clear speech. The report noted that the Veteran demonstrated a full range of mood and affect during the examination. Additionally, the examination report noted the Veteran with irritability, anxiety, mild anger, mild depression or tangential and circumstantial. The report noted the Veteran admitted to volatility and mood changes but he was rational and logical and denied all symptoms of psychotic thought disorder. Difficulty with short-term memory was noted. The diagnosis on Axis I was cognitive disorder, not otherwise specified. The diagnosis on Axis II was personality disorder, not otherwise specified, with schizotypal and narcissistic traits. The GAF score was 50. The examiner reported that the Veteran had moderate symptoms and serious impairment in social and occupational functioning.

In October 2000, the Veteran filed a notice of disagreement with the rating decision of August 2000 and a statement of the case was furnished on the issue of entitlement to an evaluation in excess of 30 percent for memory dysfunction secondary to alcohol abuse. In April 2001, in a supplemental statement of the case (SSOC), the RO found that the Veteran had a cognitive disorder which had its onset while he was on active duty in the mid-1980s and that it was at least as likely as not that his cognitive disorder resulted from factors other than alcohol abuse. The SSOC of April 2001 re-characterized the service connected disability as a cognitive disorder and assigned an evaluation of 50 percent effective April 17, 2000, which was stated to be the date of a reopened claim. The Veteran initiated and completed an appeal on the issue of entitlement to an effective date earlier than April 17, 2000, for the grant of service connection for a cognitive disorder. 

In an April 2003 decision the Board found that the date of claim for service connection for a cognitive disorder not the result of alcohol abuse was the date on which the Veteran asserted a claim of entitlement to service connection for memory dysfunction, October 7, 1993. However, the Board also found that entitlement to service connection for a cognitive disorder, not the result of alcohol abuse, did not arise, at the earliest, until the date of the Veteran's VA neuropsychological evaluation on September 29, 2000, when the examiner found that the Veteran had psychological deficits which were not the result of alcohol abuse. The Board concluded that the evidence of record at the time did not show that entitlement to service connection for a cognitive disorder arose prior to April 17, 2000 and that there was no basis for the assignment of an effective date earlier than April 17, 2000, for the grant of service connection for a cognitive disorder, and entitlement to an effective date earlier than the one assigned by the RO.

Subsequently, in a November 2005 decision, the Board increased the Veteran's cognitive disorder evaluation from 50 percent to 70 percent disabling, effective April 17, 2000, the date the Board concluded the entitlement arose. In reaching its determination, the Board noted the September 2000 VA neuropsychological evaluation, the January 2001 consulting clinical psychologist report, and the January 2001 VA psychiatric examination, of which has been described above. The Board found, that while the Veteran's service-connected cognitive disorder symptomatology had an occupational and social impairment, with deficiencies in most areas; the evidence did not support a determination of total occupational and social impairment.

On July 22, 2005, VA was in receipt of correspondence from the Veteran's representative, disagreeing with a May 2005 SOC, which continued the 50 percent evaluation of the Veteran's cognitive disorder with the effective date of April 17, 2000.

Construing the July 2005 correspondence as a claim for increased benefits for the Veteran's cognitive disorder rather than the continuation, the RO subsequently scheduled the Veteran for a May 7, 2007 VA mental health evaluation in regard to his cognitive disorder . The examination report noted the Veteran living alone and experiencing psychiatric symptoms such as; poor impulse control; flight of ideas; headaches; anxiety attacks; mood disturbances; personality dysfunction; and difficulty getting along with people. A mental status examination revealed the Veteran with irritability, anger, non-suicidal, non-homicidal, difficulty focusing, and some disinhibition with a GAF score of 42. After examining the Veteran and reviewing the claims folder, the examiner concluded that the Veteran's cognitive disorder alone resulted in his unemployability.

As a result of the May 7, 2007 VA examination, in October 2007 the RO increased the Veteran's cognitive disorder from 70 percent to 100 percent disabling, effective July 22, 2005, date VA received correspondence from the Veteran's representative disagreeing with the May 2005 SOC.

In this case, the Veteran contends that he is entitled to an effective date earlier than July 22, 2005, for the award of a total disability rating for a cognitive disorder, to include whether there was clear and unmistakable error in an October 2007 rating decision. For the reasons below, the Board finds an effective date earlier than July 22, 2005 unwarranted. 

Considering the entire claims folder, to include medical records and the Veteran's lay statements, the Board finds that an evaluation of 100 percent disability for the Veteran's cognitive disorder is not warranted prior to July 22, 2005. While medical examinations of record consistently reflects the Veteran with symptoms such as memory impairment, irritability, anger, and mood disturbances among others; the medical records did not reflect the Veteran with a total impairment due to his cognitive disorder until May 7, 2007, the date of his VA examination.  Further, the Board's November 2005 decision is final as to the 70 percent evaluation assigned therein. 

Clear and Unmistakable Error

Previous determinations on which an action was predicated will be accepted as correct in the absence of CUE. Where evidence establishes such error, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. § 3.105 (a).

A determination of CUE is a three-pronged test, (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310 (1992). 

It is important to understand that clear and unmistakable error is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Veteran also contends that there was clear and unmistakable error in an October 2007 rating decision, which provided the Veteran with a 100 percent disability rating for his service-connected cognitive disorder. Specifically, the Veteran contends that the RO erred by not providing an effective date earlier than July 22, 2005.

As mentioned above, the first prong in assessing a claim of CUE is that the correct facts, as they were known at the time, were not before the adjudicator. The Veteran, nor his representative, asserts that the facts were not before the RO in its October 2007 decision. The Veteran does contend that the RO has misapplied 38 C.F.R. § 3.400, in regard to effective dates. Specifically, the Veteran contends that he is entitled to a 100 percent disability rating for his cognitive disorder prior to July 22, 2005. The Board concedes that the October 2007 rating decision incorrectly construed the July 22, 2005 correspondence as a new claim for an increased rating; rather than a supplemental statement in support of an existing claim on appeal. The Board draws this conclusion due to the fact that the Veteran's appeal for entitlement to a disability evaluation in excess of 50 percent for a cognitive disorder was pending during the time of the July 22, 2005 correspondence. As noted previously, in a November 2005 decision, the Board increased the Veteran's cognitive disorder evaluation from 50 percent to 70 percent disabling, effective April 17, 2000.  This Board decision is final.

The second prong is assessing a claim of CUE is a showing that the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made. Here, the Board finds that while the October 2007 rating decision incorrectly construed the July 22, 2005 correspondence as a new claim, the error itself would not have manifestly changed the outcome in such a manner that would have provided an earlier effective date. Correctly construing the July 22, 2005 correspondence as a supplemental statement in support of the pending appeal for an increased rating, the Veteran would still not be eligible for an earlier effective date prior to July 22, 2005 of 100 percent disabling for his cognitive disorder. As explained above, the October 2007 rating decision providing the Veteran with a 100 percent disability rating for cognitive disorder, relied upon the May 2007 VA examination which reflected the Veteran with symptoms of cognitive disorder which resulted in him being unemployable.

Again, generally, the effective date of an evaluation is based on when the claim for an increase rating is received by VA or the date the entitlement arose, whichever is later. 38 C.F.R. § 3.400. However, a Veteran may receive an earlier effective date than the date if the ascertainable facts reflect that an increase in disability occurred earlier than the claim and within one year from the date of receipt of the claim. 38 C.F.R. § 3.400 (o)(2). Here, the medical evidence reflects that the earliest ascertainable facts that the Veteran became totally impaired due to his cognitive disorder is in May 2007, almost two years after his July 22, 2005 correspondence.  Thus, while an error was made in regard to construing the July 22, 2005 correspondence as a claim, it is not absolutely clear that a different result would have ensued had the error not have been made. As such, the October 2007 decision will not be reversed or amended. 


New and material

Legal criteria

New and material evidence 

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Analysis

Arthritis, tinnitus, and Eustachian tube dysfunction

Historically, the Veteran's claims for entitlement to service connection for arthritis of the hands and feet, Eustachian tube dysfunction, and tinnitus were denied by the RO in April 1994. The Veteran did not appeal the decision and it became final. The Veteran requested that his claims be reopened and was subsequently denied in an October 2007 RO decision. 


Evidence of record at time of last final denial

At the time of the April 1994 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, the Veteran's lay statements, medical records and correspondence. 

Notably, the November 1993 VA examination reflects the Veteran with no evidence of active ear disease, hearing loss, or an ear disease affecting balance. Additionally, a December 1993 auditory report noted no evidence of retrocochlear dysfunction. The Board notes that during the November 1993 examination, the Veteran complained of tinnitus; however, it was not objectively diagnosed within the report or considered medically related to his military service. 

Further, at the time of the April 1994 RO denial, the evidence did not reflect the Veteran with arthritis of the hands and feet. 

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records, statements of the Veteran in support of his claim, and correspondence.

However, the evidence received since the last final denial does not reflect that the Veteran has arthritis of the hands and feet or Eustachian tube dysfunction. Additionally, evidence has not been received relating the Veteran's subjective complaints of tinnitus with his military service. 

Old and new evidence of record considered as a whole

The Board finds that the additional evidence does not raise the possibility of substantiating the claims for entitlement to service connection for tinnitus, Eustachian tube dysfunction, and arthritis of the hands and feet. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The evidence received since the last final decision does not relate to establishing a fact necessary to the Veteran's claim. The additional evidence does not indicate that the claimed conditions exist or is related to his military service. In addition, the Veteran's lay statements that his claimed conditions occurred in or were aggravated due to service are cumulative and redundant; as the Veteran made similar statements at the time of the last prior final denial. Based on the foregoing, the Board concludes that the evidence submitted since the April 1994 RO decision is not new and material and does not serve to reopen the Veteran's service connection claim. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Epididymitis

Historically, the Veteran's claim for entitlement to service connection for epididymitis was denied by the Board in December 1997. The Veteran did not appeal the decision and it became final. The Veteran requested that his claims be reopened and was subsequently denied in an October 2007 RO decision.

Evidence of record at time of last final denial

At the time of the December 1997 Board denial, the evidence of record consisted of the Veteran's DD 214, STRs, the Veteran's lay statements, medical records and correspondence. 

A November 1993 VA examination reflects the Veteran with no evidence epididymitis.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records, statements of the Veteran in support of his claim, and correspondence.

However, the evidence received since the last final denial does not reflect that Veteran with epididymitis. 

Old and new evidence of record considered as a whole

The Board finds that the additional evidence does not raise the possibility of substantiating the claims for entitlement to service connection for epididymitis. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

The evidence received since the last final decision does not relate to establishing a fact necessary to the Veteran's claim. The additional evidence does not indicate that the claimed conditions exist or is related to his military service. In addition, the Veteran's lay statements that his claimed conditions occurred or were aggravated due to service are cumulative and redundant; as the Veteran made similar statements at the time of the last prior final denial. Based on the foregoing, the Board concludes that the evidence submitted since the December 1997 Board decision is not new and material and does not serve to reopen the Veteran's service connection claim. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date earlier than July 22, 2005, for the award of a total disability rating for a cognitive disorder, to include whether there was clear and unmistakable error (CUE) in an October 2007 rating decision is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for tinnitus, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for arthritis of the hands and feet, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for Eustachian tube dysfunction, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for epididymitis, the appeal is denied.


REMAND

Regrettably, a remand is necessary for the issue remaining on appeal.

In this decision, the Board has referred the issue of entitlement to an effective date earlier than May 13, 2015, for the award of a 50 percent evaluation for headaches, to include whether there was clear and unmistakable error in a September 2016 rating decision for adjudication. Importantly, the Veteran contends that he is entitled to a disability rating  of at least 50 percent disabling for his service connected headaches, dating back to at least as early as the year 2000. The Veteran's current award of SMC was based on housebound criteria, premised on the total disability rating for a cognitive disorder. However, the outcome of the Veteran's referred issue of entitlement to an effective date earlier than May 13, 2015, for the award of a 50 percent evaluation for headaches may have a significant impact on the Veteran's SMC claim. As such, the Board finds these matters inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the Veteran's pending claim of entitlement to an effective date earlier than May 13, 2015, for the award of a 50 percent evaluation for headaches, to include whether there was clear and unmistakable error as raised by the representative in December 2016 statements. The Veteran must be provided notification of this determination, as well as of his appellate rights. Only if an appeal of this determination is initiated and perfected should the issue be returned to the Board.

2. Then, readjudicate the issues remaining on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


